DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021, 10/04/2021 and 07/12/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11, 15-17, 21-23, 25-29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the set near-field communication distance" in claim 5, lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested to change "the set near-field communication distance" to "a set near-field communication distance".
Claim 6 recites the limitation "the main printed circuit board on the basic function module" in claim 6, lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 6, lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the set near-field communication distance" in claim 6, line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the main printed circuit board on the basic function module" in claim 7, lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 7, lines 10-11. There is insufficient antecedent basis for this limitation in the claim.
	Claims 8-9 recite the limitation "the main printed circuit board on the basic function module" in claim 8, lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 recite the limitation "the main printed circuit board on a corresponding extended function module" in claim 8, lines 18-19. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the identification information" in claim 11, lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the main printed circuit board on the basic function module" in claim 15, lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 16, lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 17, lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the main printed circuit board on the basic function module" in claim 21, lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 22, line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 23, lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the main printed circuit board on the basic function module" in claim 25, lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 25, lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
	Claim 25 recites the limitation "the set near-field communication distance" in claim 25, lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the main printed circuit board on the basic function module" in claim 26, lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 26, line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 27, line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 28, lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the main printed circuit board on a corresponding extended function module" in claim 29, line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the main printed circuit board on the basic function module" in claim 31, lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the main printed circuit board on the basic function module" in claim 32, line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the main printed circuit board on the basic function module" in claim 33, line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 12, 13, 18, 19 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sankaran et al. (US 9,590,699).
Regarding claim 1, Sankaran et al. (figures 1-3) disclose a system (100) for communication, comprising: a basic function module (110), at least one extended function module (120), a first near-field communication transceiver (figure 2, TX/RX 251 of line-card module 221 which is representative of module 110); and a first near-field communication antenna (NFC coupler 252), and at least one second near-field communication transceiver (TX/RX 351 of line-card module 322 next to line-card module 221, line-card 322 is representative of module 120); and at least one second near-field communication antenna (NFC coupler 352) respectively located on each respective at least one extended function module, wherein the first near-field communication antenna and the at least one second near-field communication antenna respectively include a first loop antenna and a second loop antenna each printed on a printed circuit board (PCB 250 and PCB 350) (column 3, line 10 – column 6, line 58). 
Regarding claim 10, Sankaran et al. (figure 1) disclose wherein the system comprises at least two extended function modules (120, 140 and 141), the basic function module and the extended function modules are cascaded for communication, and each extended function module has a communication destination determination unit (aggregator/de-aggregator logic function 132), configured to determine the destination function module of downstream communication according to the data source of the data to be sent in the extended function module, wherein direct mutual communication is allowed only between adjacent function modules of the cascaded function modules (column 3, line 57 – column 4, line 34).
Regarding claim 12, Sankaran et al. disclose the basic function module is a programmable logic controller module and the extended function modules are programmable logic controller modules (column 3, lines 10-29; and column 3, line 66 – column 4, line 12).
Regarding claim 13, Sankaran et al. (figure 3) disclose an extended function module (line-card module 322) comprising: at least one second near-field communication transceiver (TX/RX 351); and at least one second near-field communication antenna (NFC coupler 352), the at least one second near-field communication antenna including a second loop antenna printed on a printed circuit board (PCB 350) (column 3, line 10 – column 6, line 58).
Regarding claim 18, Sankaran et al. disclose the extended function module of claim 13 above, wherein the extended function modules is a programmable logic controller module (column 3, lines 10-29; and column 3, line 66 – column 4, line 12).
Regarding claim 19, Sankaran et al. (figure 3) disclose a basic function module (line-card module 221) comprising: a first near-field communication transceiver (TX/RX 251); and a first near-field communication antenna (NFC coupler 252), the first near-field communication antenna including a first loop antenna printed on a printed circuit board (PCB 250) (column 3, line 10 – column 6, line 58).
Regarding claim 24, Sankaran et al. disclose the basic function module of claim 19 above, wherein the basic function module is a programmable logic controller module (column 3, lines 10-29; and column 3, line 66 – column 4, line 12).

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (CN 202135126 U – English machine translation).
Regarding claim 19, Cheng discloses a basic function module (figure 1) comprising: a first near-field communication transceiver (NFC chip 2); and a first near-field communication antenna (NFC antenna 6) (see description of figure 1, page 6, paragraphs 2-3), the first near-field communication antenna including a first loop antenna printed on a printed circuit board (page 6, paragraph 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 14, 20, 22, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 9,590,699).
Regarding claim 2, Sankaran et al. disclose the system of claim 1 above. Sankaran et al. do not explicitly disclose that each of the first loop antenna and the second loop antenna is formed by performing loop wiring along two side edges of a corresponding printed circuit board to form a wiring loop. However, since Sankaran et al. disclose each of the first loop antenna and the second loop antenna is formed on a corresponding printed circuit board (figure 3). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to arrange the first and second loop antennas of Sankaran et al. such that each of the first loop antenna and the second loop antenna is formed by performing loop wiring along two side edges of a corresponding printed circuit board to form a wiring loop as a system design preference for serving the same function as providing near-field communication between modules.
Regarding claim 3, Sankaran et al. disclose that the first loop antenna and the second loop antenna are configured to have the same or similar loop shape and be parallel to each other (figure 3, first loop antenna (NFC coupler 252) and the second loop antenna (NFC coupler 352) mounted or embedded within PCB 250 and PCB 350, respectively, are parallel to each other and obviously have the same or similar loop shape).
Regarding claim 4, Sankaran et al. disclose the system of claim 2. Sankaran et al. do not explicitly disclose wherein the sizes and/or shapes of the first loop antenna and the second loop antenna are determined according to a set near-field communication distance. However, since Sankaran disclose near-field communication between adjacent modules within a system. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to set the sizes and/or shapes of the first loop antenna and the second loop antenna according to a set near-field communication distance to provide a proper communication range and prevent out of range of communication between the modules.
Regarding claim 5, Sankaran et al. disclose the system of claim 1. In addition, Sankaran et al. (figure 3) disclose wherein the first near-field communication antenna (NFC coupler 252) and the at least one second near-field communication antenna (NFC coupler 352) are configured to be arranged along a line. Sankaran et al. do not explicitly disclose wherein the distance between the near-field communication antenna units on two adjacent function modules is within the set near-field communication distance. However, since Sankaran et al. disclose near-field communication between adjacent modules within a system. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to set the distance between the near-field communication antenna units on two adjacent function modules being within the set near-field communication distance to provide a proper communication range and prevent out of range of communication between the modules.
Regarding claim 14, Sankaran et al. disclose the extended function module of claim 13. Sankaran et al. do not explicitly disclose wherein the second loop antenna is formed by performing loop wiring along two side edges of a corresponding printed circuit board to form a wiring loop. However, since Sankaran et al. (figure 3) disclose the second loop antenna is formed on a corresponding printed circuit board (PCB 350). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to arrange the second loop antenna of Sankaran et al. such that the second loop antenna is formed by performing loop wiring along two side edges of a corresponding printed circuit board to form a wiring loop as a system design preference for serving the same function as providing near-field communication with adjacent module.
Regarding claim 20, Sankaran et al. disclose the basic function module of claim 19 above. Sankaran et al. do not explicitly disclose wherein the first loop antenna is formed by performing loop wiring along two side edges of a corresponding printed circuit board to form a wiring loop. However, since Sankaran et al. (figure 3) disclose the first loop antenna is formed on a corresponding printed circuit board (PCB 250). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to arrange the first loop antenna of Sankaran et al. such that the first loop antenna is formed by performing loop wiring along two side edges of a corresponding printed circuit board to form a wiring loop as a system design preference for serving the same function as providing near-field communication with adjacent module.
Regarding claim 22, Sankaran et al. disclose the basic function module of claim 19 above. Sankaran et al. do not explicitly disclose wherein the first near-field communication antenna comprises a first printed circuit board printed with a first loop antenna thereon and the first printed circuit board is vertically fixed at one side edge of the main printed circuit board on the basic function module. However, since Sankaran et al. (figure 3) disclose the first near-field communication antenna (NFC coupler 252) may be a separate structure that is mounted on the printed circuit board (PCB 250) or it may be embedded within the PCB 250 (column 5, lines 3-5). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to arrange the first near-field communication antenna of Sankaran such as the first near-field communication antenna comprising a first printed circuit board printed with a first loop antenna thereon and the first printed circuit board is vertically fixed at one side edge of the main printed circuit board on the basic function module as a system design preference for mounting the near-field communication antenna on the main PCB.
Regarding claim 30, Sankaran et al. disclose the extended function module of claim 14 above, wherein the extended function module is a programmable logic controller module (column 3, lines 10-29; and column 3, line 66 – column 4, line 12).
Regarding claim 32, Sankaran et al. disclose the basic function module of claim 20 above. Sankaran et al. do not explicitly disclose wherein the first near-field communication antenna comprises a first printed circuit board printed with a first loop antenna thereon and the first printed circuit board is vertically fixed at one side edge of the main printed circuit board on the basic function module. However, since Sankaran et al. (figure 3) disclose the first near-field communication antenna (NFC coupler 252) may be a separate structure that is mounted on the printed circuit board (PCB 250) or it may be embedded within the PCB 250 (column 5, lines 3-5). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to arrange the first near-field communication antenna of Sankaran such as the first near-field communication antenna comprising a first printed circuit board printed with a first loop antenna thereon and the first printed circuit board is vertically fixed at one side edge of the main printed circuit board on the basic function module as a system design preference for mounting the near-field communication antenna on the main PCB.
Regarding claim 34, Sankaran et al. disclose the basic function module of claim 20 above, wherein the basic function module is a programmable logic controller module (column 3, lines 10-29; and column 3, line 66 – column 4, line 12).

Claim(s) 15, 21, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 9,590,699) in view of Jensen et al. (US 9,729,210).
Regarding claims 15 and 27, Sankaran et al. disclose the extended function module of claims 13 and 14, respectively above. Sankaran et al. do not explicitly disclose wherein the at least one second near-field communication antenna comprises a single second loop antenna formed on the main printed circuit board on the extended function module. However, Jensen et al. (figure 1) discloses a communication device with a near-field communication antenna (110) comprising a single loop antenna formed on a main printed circuit board (column 3, lines 14-33). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to adapt the single loop near-field communication antenna of Jensen et al. to the at least one second near-field communication antenna of Sankaran as a system design preference for serving the same function of providing near-field communication.
Regarding claims 21 and 31, Sankaran et al. disclose the basic function module of claims 19 and 20, respectively above. Sankaran et al. do not explicitly disclose wherein the first near-field communication antenna comprises a single first loop antenna formed on the main printed circuit board on the basic function module. However, Jensen et al. (figure 1) discloses a communication device with a near-field communication antenna (110) comprising a single loop antenna formed on a main printed circuit board (column 3, lines 14-33). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claim invention to adapt the single loop near-field communication antenna of Jensen et al. to the first near-field communication antenna of Sankaran as a system design preference for serving the same function of providing near-field communication. 

Allowable Subject Matter
Claims 6-9, 11, 16, 17, 23, 25, 26, 28, 29 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 8,977,196) disclose a near field communication antenna device includes a window including a display region for transmitting an image displayed by a display and a black mark region formed around the display region, a multi-layer Flexible Printed Circuit Board (FPCB) on which a plurality of layers are laminated on the lower side of the black mark region of the window, and a spiral loop-shaped antenna pattern in which conductive lines are formed on respective layers of the multi-layer FPCB and are connected to each other.
Yang et al. (US 9,083,073) teach a system for integrating a near field communications (NFC) coil antenna in a portable device, the NFC antenna is integrated under a metal chassis of the portable device. 
Lee et al. (US 10,601,133) disclose an electronic device capable of securing improved radiation performance and emitting a magnetic field signal including payment information using a loop antenna.
Jung (US 2014/0111389) teaches a portable device having a near field communication (NFC) antenna apparatus with improved operation range, the NFC antenna apparatus includes a first NFC antenna proximate a front surface of the portable device, such as within a black mark area of a front side, a second NFC antenna is proximate a rear surface of the device, such as between a rear case and a PCB. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645